PER CURIAM
Employer seeks review of an order of the Workers’ Compensation Board holding that claimant is permanently and totally disabled. There is substantial evidence to support the Board’s decision, and we affirm it.
Claimant has pointed out in his cross-petition that the Board’s order incorrectly notes that the referee’s order being affirmed is the order dated July 14, 1989. In fact, the referee issued a second amended order on August 7,1989, and that is the order from which employer appealed to the Board. The Board’s order should be modified to reflect that the referee’s order being affirmed is the order of August 7,1989.
Affirmed on petition; remanded on cross-petition for correction of date error.